Case 1:19-cv-11236-RWZ Document 1-1 Filed 06/03/19 Page 1 of 7

EXHIBIT A
Case 1:19-cv-11236-RWZ Document 1-1 Filed 06/03/19 Page 2 of 7

a
COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, SS. SUPERIOR COURT

CIVIL ACTION NO.: AA -0F Ke &

§53 MAST ROAD, LLC
Plaintiff

f

Vv.

gine

ti

UNITED NATIONAL INSURANCE COMPANY
Defendant -

)
)
)
)
)
)
)
)

COMPLAINT AND JURYDEMAND —s..
PARTIES RS

my. 7
Plaintiff, 553 Mast Road LLC is a New Hampshire corporation with a mailing address at

sed sik
4)

139 Front Street, Fall River, Massachusetts 02721, and with sufficient minimum contacts
with the Commonwealth of Massachusetts to invoke the jurisdiction of this court.
Defendant, United National Insurance Company is a Pennsylvania corporation with a
principal place of business at Three Bala Plaza East, Suite 300, Bala Cynwyd,
Pennsylvania 19004, authorized to do business in the State of New Hampshire and the
Commonwealth of Massachusetts with sufficient minimum contacts with the
Commonwealth of Massachusetts to invoke the jurisdiction of this court.
GENERAL ALLEGATIONS

At all times relevant and all times hereinafter mentioned, Plaintiff owned real property
located at 553 Mast Road, Goffstown, New Hampshire 03045 (“the Property”).

At all times relevant and all times hereinafter mentioned, Defendant insured the Property
with Policy NO. MP1134842 (“the Policy”).

The Policy was purchased in the Commonwealth of Massachusetts.

On or about January 5, 2018, a pipe froze and failed at the Property resulting in water
damage to the Property (“the Loss”).
10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

Case 1:19-cv-11236-RWZ Document 1-1 Filed 06/03/19 Page 3 of 7

Prior to the loss, the area experienced below-freezing temperatures with average
temperatures dropping as low as approximately -10 degrees Fahrenheit.

Plaintiff filed a claim with Defendant under the Policy for the Loss.

The Policy affords coverage for the Loss.

The Policy contains an endorsement stating that “As a condition of this insurance you are
required to maintain heat in a level sufficient in building and other structures covered by
this policy to prevent freezing of plumbing, heating, air condition and fire protection

systems.”

At all times relevant and all times hereinafter mentioned, Plaintiff maintained heat at the
Property at a level sufficient.

On or about March 8, 2018 and April 27, 2018, Defendant wrongfully disclaimed
coverage for the Loss on the incorrect ground that “there was no evidence sufficient heat
was maintained where the freeze-up took place.”

Plaintiff provided Defendant documentation evidencing that it maintained heat at the
Property a level sufficient at and around the time of the Loss.

Defendant refused to provide coverage under the Policy for the Loss.
COUNT I - BREACH OF CONTRACT

Plaintiff repeats, re-alleges, and incorporates by reference the preceding Paragraphs as if
expressly re-written and set forth herein.

Plaintiff and Defendant entered into a contract, the Policy.

Plaintiff performed all obligations under the Policy and complied with all terms and
conditions.

Plaintiff paid Defendant all premiums for the Policy.

Defendant owed Plaintiff a duty to provide coverage because the Policy affords coverage
for the Loss.

Defendant breached the contract by refusing to provide coverage under the Policy for
Loss.

As a direct and proximate result of Defendant’s breach, Plaintiff sustained and continues
to sustained Damages.
Case 1:19-cv-11236-RWZ Document 1-1 Filed 06/03/19 Page 4 of 7

WHEREFORE, Plaintiff demands judgment against Defendant in an amount that will

adequately compensate Plaintiff for its losses, together with interest and costs.

20.

21.

22.

23.

24.

25.

26.

COUNT II - BREACH OF COVENANT OF GOOD FAITH AND FAIR DEADLING

Plaintiff repeats, re-alleges, and incorporates by reference the preceding Paragraphs as if
expressly re-written and set forth herein.

By means of the Policy, Defendant covenanted that it would act in good faith and fairly
deal with Plaintiff.

Defendant breached the covenant by unreasonably failing to thoroughly investigate the
Loss.

Defendant breached the covenant by unreasonably denying Plaintiff's claim.
Defendant breached the covenant by unreasonably refusing to issue payments to Plaintiff.

Defendant breached the covenant by unreasonably compelling Plaintiff to initiate
litigation.

As a direct and proximate result of Defendant’s breaches, Plaintiff sustained and
continues to sustained Damages.

DEMANDS FOR RELIEF
WHEREFORE, Plaintiff requests the Court:

Enter judgment against Defendant declaring that Defendant is legally and financially
responsible for the damages that Plaintiff sustained and/or incurred;

Award Plaintiff compensatory damages against Defendant in an amount equal to the
damage it has incurred and/or suffered;

Award Plaintiff its costs of suit, including attorneys’ and expert witnesses’ fees;
Award Plaintiff interest, including but not limited to pre-judgment interest; and

Fashion such other relief as the Court deems just and proper.
Case 1:19-cv-11236-RWZ Document 1-1 Filed 06/03/19 Page 5 of 7

JURY DEMAND

Plaintiff hereby demands a trial by jury on all claims so triable.

DATED: March 13, 2019 553 MAST ROAD, LLC
By its attorney,

Sy Diblge—

Timothy J. Duggan (BBO #545966)
Duggan & Gianacoplos, LLC

89 Access Road, Unit A

Norwood, MA 02062

T: (781) 762-0077

E: tid@dcclawyers.com
Case 1:19-cv-11236-RWZ Document 1-1 Filed 06/03/19 Page 6 of 7

Commonwealth of Massachusetts

TRIAL COURT OF THE COMMONWEALTH

 

SUFFOLK, $5.
SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO:" tosacyoo919c.
553 Mast Road, LLC , PLAINTIFF(S),
Vv.
United National , DEFENDANT(S)}

 

Insurance Company SUMMONS

a na a AR ET ey ~ a ézry Sas Lagos =e

THIS SUMMONS IS DIRECTED TO United National Insurance Compa panfoeferdant’ nate)

  
  
 

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. in copy he :
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been

filed‘inthe Suffolk County ' Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

Superior
4, You must respond to this lawsuit in writing within 20 days. If you do not respand, the court may:decide

the case against you and award the Plaintiff everything asked for in the complaint. You will alsa lose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
‘to resolve this matter with the Plaintiff... lf you need more time to respond, you may requesian _-
extension of time in writing from the Court.
2. How ta Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy. to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can da this by: - ~
a. Filing your signed original response “with the Clerk's Office for Civil Business, Suffolk Court, 3 Pemberton Sq.,
Bos ___ (address), by mail or in persan, AND uperior
b. Delivering or mailing a copy of your response to the he Plaintiff's Attorney/Plaintiff at the following
address: Timothy Duggan, Esq., 89 Access Road, Unit A, Norwood, MA 02062
3. What to include in your response: An “Answer” is one type of response to a Complaint. Your Answer
~—- -+-- must state whether you agree or disagree-with the fact(s).allegedin each paragraph.ofthe Complaint 2 ow.

tLe

Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. ff you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you: must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can‘also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid ar legally insufficient. A Motion
to Dismiss must be based on ane of the legal deficiencies or reasons listed under Mass. &. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civll Motions”
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.caurts/case-legal-res/rules of court.
Case 1:19-cv-11236-RWZ Document 1-1 Filed 06/03/19 Page 7 of 7

Legal Assistance. You may. wish to get legal help from a lawyer. if you cannot get legal help, same basic
information for peaple who represent themselves is available at www.mass. gov/courts/selfhelp.
Required information on all filings: The “civil docket number” appearing at the top of this notice is the
case num ber assighed.to this case arid must appear on the front of your Answer ar Mation to Dismiss.

You should refer to yourself-as the “Defendant.”

Witness Hon, Judith Fabricant, Chief Justice on April 23 ,2019 .
Mrehdel fosept¥ Donovan ;

Clerk-Magistrate

 
 

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
summons before itis served on the Defendant. a

PROOF OF SERVICE OF PROCESS .

{ hereby certify that on Apri / 29 POMS 20 _, |served a copy of this summons,

' ¢ogether with a copy of the complaint in this action, on the defendant named.in this.summons, in the
following manner (See Mass. R. Civ. P. 4 (d)(1-5)):

By First Class Harlto United Ustinal Ins eance Compary at
thrae Bala Plaza East Sui te. 200, BalaCys my, PA /400Y

Dated: uy FF | 17 ,20 Signature: Lidge

StIey S Ete yl

 

 

N.S. YO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX — BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON ‘THE DEFENDANT.

RECEIVED
APR 29 2019

DIVISION OF INSURANCE
CEGAC DIVISION

 

 

 

 

 

 

 

 
